Case 4:21-mj-07295-N/APR GM ROC Bane? 06/11/21 Page 1 of 2

(Electronically Submitted)

 

 

 

United States District Court DISTRICT of ARIZONA
DOCKET NO.
United States of America
V. :
Manuel De Jesus Ochoa-Vasquez; DOB: 1983; Mexican Citizen MAGISTRATE'S CASE NO.
Carlos Barron-Arredondo; DOB: 1974; Mexican Citizen
21-07295MJ

 

 

Complaint for violation of Title 8 United States Code §§ 1324(a)(1)(A)(ii), 1324(a)(1)(A)(iii), 1324(a)(1)(A)(v)() and
1324(a)(1)(B)@)
COMPLAINANT'S STATEMENT OF FACTS CONSTITUTING THE OFFENSE OR VIOLATION:
COUNT 1 (Felony) From a date unknown to June 10, 2021, in the District of Arizona, Manuel De Jesus Ochoa-Vasquez
and Carlos Barron-Arredondo, named herein as defendants and conspirators, did knowingly and intentionally combine,
conspire, confederate, and agree with each other and other persons, known and unknown, to transport and/or harbor certain
illegal aliens, including Marino Genaro Bravo Cinto, Francisco Uriel Torres Ramirez, Nehemias Joel Yat Mejia, Audeli

Masariegos Lopez, Mairon Alanin Sanchez Martinez, and did so for the purpose of private financial gain; in violation of
Title 8, United States Code, Sections 1324(a)(1)(A)i), 1324(a)(1)(A)Gii), 1324(a)(1)(A)(v)(D, and 1324(a)(1)(B)(i).

 

COUNT 2 (Felony) On or about June 10, 2021, in the District of Arizona, Manuel De Jesus Ochoa-Vasquez and
Carlos Barron-Arredondo, knowing or in reckless disregard that certain aliens, including Israel Marino Diaz de Leon,
Marino Genaro Bravo Cinto, Francisco Uriel Torres Ramirez, Nehemias Joel Yat Mejia, Audeli Masariegos Lopez,
Mairon Alanin Sanchez Martinez, had come to, entered, and remained in the United States in violation of law, did
conceal, harbor, or shield said aliens within the United States in any place, including any building or any means of
transportation, in furtherance of such violation of law and did so for the purpose of private financial gain; in violation
of Title 8, United States Code, Sections 1324(a)(1)(A)Gii) and 1324(a)(1)(B)(i).

BASIS OF COMPLAINANT'S CHARGE AGAINST THE ACCUSED:

 

On June 10, 2021, Homeland Security Investigations (HSI) executed a search warrant at 11735 N. 19" Ave. #B66,
Phoenix, Arizona, a mobile home in the Hi-View Mobile Home Park. The search warrant was conducted in
connection with an investigation already indicted in the Tucson Division of Arizona District Court under CR
21-01042. Carlos Barron-Arredondo was located inside the mobile home, and he was arrested pursuant to a
warrant issued under CR 21-01042. In his room, agents found several firearms along with ammunition and cash. Also
present in the mobile home, agents found 54 aliens, including: Marino Genaro Bravo Cinto, Francisco Uriel Torres
Ramirez, Nehemias Joel Yat Mejia, Audeli Masariegos Lopez, Mairon Alanin Sanchez Martinez. HSI determined the
54 aliens were all in the United States without authorization.

CONTINUED ON THE BACK

MATERIAL WITNESSES IN RELATION TO THE CHARGE: Marino Genaro Bravo Cinto, Francisco Uriel Torres
Ramirez, Nehemias Joel Yat Mejia, Audeli Masariegos Lopez, Mairon Alanin Sanchez Martinez

 

 

 

Detention Requested SIGNATURE OF COMPLAINANT
Being duly sworn, I declare that the foregoing is CHADL Digitally signed by CHAD L
true and correct to the best of my knowledge. LAKOSKY

AUTHORIZED BY: AUSA: JAA/HNS LAKOSKY Date: 2021.06.11 09:49:53 -07'00"

OFFICIAL TITLE

Special Agent — Homeland Security Inv.

 

Sworn by telephone _x

 

 

 

 

 

” See Federal rules of Crim}pzfProcedur Rules 3, 4.1, and 54

SIGNATURE OF MAGISTAATLIYDUE: DATE
4 mean. tab June 11, 2021
Case 4:21-mj-07295-N/A-BGM Document1 Filed 06/11/21 Page 2 of 2

21-07295MJ
CONTINUED FROM THE FRONT:

Between September of 2019 and June, 2021, HSI agents conducted extensive surveillance on a
mechanic’s shop utilized and operated by Ochoa-Vasquez and Barron-Arredondo, “Carlos
Automotive” at 1931 W. Cheryl Drive in Phoenix, Arizona. Agents observed Ochoa-Vasquez
and Barron-Arredondo transporting, receiving, and sending aliens to and from the mechanic’s
shop. Agents observed Ochoa-Vasquez and Barron-Arredondo personally transporting and
delivering aliens to multiple locations in the Phoenix, Arizona area, but primarily to the stash
house at 11735 N. 19" Ave #B66.

During this long-term alien smuggling and money laundering investigation, agents observed
Ochoa-Vasquez and Barron-Arredondo routinely coordinating the transportation of aliens to
11735 N. 19% Ave #B66. They used the mobile home at #B66 as a location to house the aliens
until their families or sponsors had paid their smuggling fees and the aliens could be transported to
their final destinations.

Agents also executed a search warrant on June 10, 2021, at Ochoa-Vasquez’s apartment in
Phoenix, Arizona, and arrested him pursuant to a warrant issued under CR 21-01042. During the
search of Ochoa-Vasquez’s apartment, agents found ledgers consistent with alien smuggling,
phones, binoculars, receipts for transactions taking place at 1931 W. Cheryl Drive, and a large
amount of cash presumed to be smuggling proceeds. The cash has not yet been officially counted
but is estimated to be well over $100,000. Ochoa-Vasquez told agents that the large amount of
cash located in his residence was money he saved from work to buy a house but could not tell
agents how much money he actually had in the home.

The material witnesses were interviewed and stated they or their family members had made
arrangements for them to be smuggled into the United States from their home countries (Mexico,
Guatemala, or Honduras) in exchange for payment. Francisco Torres Ramirez stated that the
smugglers took his phone and socks away so that he would not leave the trailer. Audeli Masariegos
Lopez stated that the smugglers told him he had to stay at the trailer because his family had not
paid his smuggling fee.
